Name: Council Decision (EU) 2016/1795 of 29 September 2016 establishing the position to be adopted on behalf of the European Union with regard to the amendments to the Annexes to the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR) and to the Annexed Regulations to the European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways (ADN)
 Type: Decision
 Subject Matter: technology and technical regulations;  transport policy;  economic geography;  land transport;  organisation of transport;  environmental policy;  maritime and inland waterway transport
 Date Published: 2016-10-11

 11.10.2016 EN Official Journal of the European Union L 274/52 COUNCIL DECISION (EU) 2016/1795 of 29 September 2016 establishing the position to be adopted on behalf of the European Union with regard to the amendments to the Annexes to the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR) and to the Annexed Regulations to the European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways (ADN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Action by the Union in the sector of transport of dangerous goods should aim at improving transport safety and security, protecting the environment and facilitating international transport. (2) The Union is not a Contracting Party to the European Agreement concerning the International Carriage of Dangerous Goods by Road (the ADR) and to the European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways (the ADN). However, all Member States are Contracting Parties to ADR, and 13 Member States are Contracting Parties to ADN. (3) Directive 2008/68/EC of the European Parliament and of the Council (1) lays down requirements for the transport of dangerous goods by road, by rail and by inland waterway within or between Member States. It does so by reference to the ADR, to Regulations concerning the International Carriage of Dangerous Goods by Rail which appear in Appendix C to the Convention concerning International Carriage by Rail (COTIF) (the RID) and to the ADN. In addition, Article 4 of Directive 2008/68/EC provides The transport of dangerous goods between Member States and third countries shall be authorised in so far as it complies with the requirements of the ADR, RID or ADN, unless otherwise indicated in the Annexes.. (4) Between 2014 and 2016, the Working Party on the Transport of Dangerous Goods  WP.15 and the ADN Administrative Committee, in accordance with the procedures stipulated in Article 14 of ADR and Article 20 of ADN respectively, developed certain amendments which are expected to enter into force on 1 January 2017. (5) Those amendments, which concern technical standards and uniform technical prescriptions, aim to ensure safe and efficient transport of dangerous goods whilst taking into account scientific and technical progress in the sector and the development of new substances and articles that pose a danger during their transport. The development of transport of dangerous goods by road and inland waterways, both within the Union and between the Union and neighbouring countries, is a key component of the common transport policy and ensures proper functioning of all branches of industry that produce or make use of the goods classified as dangerous under ADR and ADN. (6) All the proposed amendments are justified and beneficial, and should be supported. It is therefore appropriate to establish this position to be adopted on behalf of the Union on the proposed amendments to the Annexes to ADR and to the Annexed Regulations to ADN, as set out in the Annex, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union on the proposed amendments to the Annexes to ADR and to the Annexed Regulations to ADN shall be in accordance with the Annex of this Decision. Formal and minor changes to the proposed amendments to the ADR and the ADN referred to in the first paragraph, transmitted by the Secretary-General of the United Nations, may be agreed upon without further decision of the Council. Article 2 The position of the Union as set out in Article 1 shall be expressed by the Member States which are Contracting Parties to the agreements referred to in that Article, acting jointly in the interest of the Union. Article 3 A reference to the accepted amendments to the Annexes to the ADR and to the Annexed Regulations to the ADN shall be published in the Official Journal of the European Union, indicating the date of entry into force of the amendments. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 September 2016. For the Council The President P. Ã ½IGA (1) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13). ANNEX Proposal Reference document Notification Issue Comments EU Position 1 ECE/TRANS/WP.15/231 C.N.443.2016.TREATIES-XI.B.14 Draft amendments to Annexes A and B of ADR Technical consensus at the Working Party on the Transport of Dangerous Goods  WP.15. Agree with the amendments. 2 ECE/TRANS/WP.15/231/Corr.1 C.N.443.2016.TREATIES-XI.B.14 Draft amendments to Annexes A and B of ADR Technical consensus at the Working Party on the Transport of Dangerous Goods  WP.15. Agree with the amendments. 3 ECE/TRANS/WP.15/231/Add.1 C.N.443.2016.TREATIES-XI.B.14 Draft amendments to Annexes A and B of ADR Technical consensus at the Working Party on the Transport of Dangerous Goods  WP.15. Agree with the amendments. 4 ECE/ADN/36 C.N.444.2016.TREATIES-XI.D.6 Draft amendments to the Regulations annexed to ADN Technical consensus at the Administrative Committee Agree with the amendments. 5 ECE/ADN/36/Add.1 C.N.607.2016.TREATIES-XI.D.6 Draft amendments to the Regulations annexed to ADN Technical consensus at the Administrative Committee Agree with the amendments.